REDMANN, Chief Judge,
concurring.
One cannot commit the crime of aggravated rape, as defined by La.R.S. 14:42, without committing the crime of aggravated kidnapping, as defined by La.R.S. 14:44. That fact would require a double jeopardy consideration (see Whalen v. U.S., 445 U.S. 684, 100 S.Ct. 1432, 63 L.Ed.2d 715 (1980)), if defendant had been sentenced to consecutive terms of imprisonment totalling more than the maximum sentence for the more severely punished crime. But here defendant’s two sentences are imposed to run concurrently, and he therefore receives only one punishment for his offense.